In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00353-CV
     ___________________________

        IN THE MATTER OF T.S.



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-113960-20


  Before Kerr, Womack, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                             MEMORANDUM OPINION

                                   I. INTRODUCTION

       T.S.1 appeals from a juvenile-court order waiving jurisdiction and transferring

him to the criminal district court to be tried as an adult for one count of capital

murder, two counts of first-degree murder, and one count of first-degree aggravated

robbery. In one issue, T.S. argues that the trial court abused its discretion by waiving

its jurisdiction “because it acted without reference to any guiding rules or principles.”

Because the juvenile court did not reversibly err, we affirm.

                                    II. BACKGROUND

       According to the State’s transfer petition, when T.S. was fifteen years old or

older, he was involved in an aggravated robbery on March 5, 2020, that ended in the

murder of Terry Tyrone Ross, Jr. On September 29, 2020, the juvenile court held a

hearing to consider the State’s petition. At the time of the hearing, T.S. was seventeen

years old.

       On October 22, 2020, the juvenile court entered its “Waiver of Jurisdiction and

Order of Transfer to a Criminal District Court.” In the order, the court made these

pertinent findings:

             • The Court finds that the acts alleged in Paragraph I are a Capital
               felony, and the acts alleged in Paragraphs II, III, and IV [are]


       1
        We use aliases or initials to refer to T.S. and select witnesses to protect the
identities of minors. See Tex. R. App. P. 9.10(a)(3).


                                            2
             felonies of the First Degree under the penal laws of the State of
             Texas if committed by an adult.[2]

          • The Court finds that the offenses alleged in Paragraphs I, II, III,
            and IV were against the person of another, namely victim Terry
            Tyrone Ross.

          • The Court finds that there is probable cause to believe that the
            Respondent committed the offenses alleged in Paragraphs I, II,
            Ill, and IV of the Petition on file in this cause.

          • The Court finds that the Respondent is of sufficient
            sophistication and maturity to be tried as an adult.

          • The Court further finds that the likelihood of reasonable
            rehabilitation of the Respondent by the use of procedures,
            services, and facilities currently available to the Juvenile Court is
            low and, after considering all of the testimony, exhibits, diagnostic
            study, social evaluation, and full investigation, finds that it is
            contrary to the best interests of the public to retain jurisdiction.

          • The Court finds that because of the seriousness of the alleged
            offenses and the background of the Respondent, the welfare of
            the community requires criminal proceedings.

      The court further stated in its order that in making its determination, it had

considered

          • whether the alleged offenses were against person[s] or property,
            with the greater weight in favor given to the offense against the
            person;

          • the sophistication and maturity of the child;


      2
       These findings are verbatim from the trial court’s order. Paragraphs I, II, III,
and IV refer to the State’s four allegations of one count of capital murder, two counts
of murder, and one count of aggravated robbery.


                                           3
          • the record and previous history of the child; and

          • the prospects of adequate protection of the public and the
            likelihood of reasonable rehabilitation of the child by use of
            procedures, services, and facilities currently available to the
            Juvenile Court.

      The juvenile court also stated that it had based its findings on evidence

presented by the State in support of its petition, including evidence of T.S.’s extensive

and escalating criminal history, evidence showing that T.S. would not benefit from

services afforded through the juvenile justice system, and prior intervention failures by

T.S. during his time in the juvenile justice system. This appeal followed.

                                   III. DISCUSSION

      In one issue, T.S. argues that the trial court abused its discretion by waiving

jurisdiction “because it acted without reference to any guiding rules or principles.”

Specifically, T.S. argues that the evidence is insufficient to support the juvenile court’s

finding that T.S. would not benefit from the services of the juvenile system. The State

counters that the evidence supports the trial court’s determination that “T.S.’s

rehabilitation is unlikely through the use of the services available through the juvenile

system.” Thus, the State argues, the trial court did not abuse its discretion by waiving

jurisdiction. We agree with the State.

A. Waiver of Juvenile Jurisdiction

      Juveniles are not ordinarily subject to criminal proceedings.          In re S.G.R.,

496 S.W.3d 235, 238 (Tex. App.—Houston [1st Dist.] 2016, no pet.).                Instead,


                                            4
juvenile courts have exclusive original jurisdiction over cases involving offenses

committed by juveniles between ten and seventeen years of age. Tex. Fam. Code

Ann. §§ 51.02(2)(a), 51.03(a)(1), 51.04(a). If, however, a juvenile court finds after an

evidentiary hearing that certain conditions are met, it may waive its jurisdiction and

transfer a juvenile to the appropriate district court or criminal district court for

criminal proceedings. Id. § 54.02(a), (c).

       Two standards for the waiver of juvenile jurisdiction exist: one for juveniles

under eighteen years of age and another for those who have reached the age of

eighteen since the commission of the alleged offense. In re H.Y., 512 S.W.3d 467, 476

(Tex. App.—Houston [1st Dist.] 2016, pet. denied). Because T.S. was seventeen at

the time of the certification hearing, the former standard applies.

       Under this standard, transferring a juvenile charged with a first-degree felony,

like murder, to the appropriate district court requires the juvenile court to find

       • the juvenile was fourteen years of age or older at the time of the
         alleged offense;

       • probable cause to believe the juvenile committed the offense exists;
         and

       • the alleged offense’s seriousness or the juvenile’s background requires
         criminal rather than juvenile proceedings.

Tex. Fam. Code. Ann. § 54.02(a). In deciding whether a preponderance of the

evidence supports the third requirement, the juvenile court must consider four

factors:


                                             5
       (1) whether the alleged offense was against a person or property, with
           the former weighing more heavily in favor of transfer;

       (2) the sophistication and maturity of the juvenile;

       (3) the record and previous history of the juvenile; and

       (4) the prospects of adequate protection of the public and the likelihood
           of rehabilitation of the juvenile by use of procedures, services, and
           facilities currently available to the juvenile court.

Id. § 54.02(f).

       The juvenile court must consider all four factors under Section 54.02(f), but it

need not find that all four factors favor transfer when exercising its discretion to

waive jurisdiction. Moon v. State, 410 S.W.3d 366, 375 (Tex. App.—Houston [1st

Dist.] 2013), aff’d, 451 S.W.3d 28 (Tex. Crim. App. 2014).3 The four factors are not

the exclusive factors to consider but nevertheless are factors that must be considered.

Id.; In re C.A.P., 582 S.W.3d 504, 508 (Tex. App.—Waco 2018, pet. denied). A

juvenile court that waives its jurisdiction must enter a written order in which it



       3
        We note that the Court of Criminal Appeals’s decision in Moon, which is
considered to be the seminal case in juvenile waiver proceedings, was based on an
appeal from a conviction pursuant to Article 44.47 of the Code of Criminal
Procedure. In 2015, the Legislature repealed Article 44.47 and added Family Code
Section 56.01(c)(1)(A) to allow an appeal directly from the order waiving jurisdiction.
See Act of May 12, 2015, 84th Leg., R.S., ch. 74, 2015 Tex. Gen. Laws 1065, 1065.
Because of this change, an appeal of our decision will no longer be considered by the
Court of Criminal Appeals but by the Texas Supreme Court, which has jurisdiction
over juvenile appeals. The Texas Supreme Court has not addressed the method of
analysis and review as explained in Moon; therefore, our analysis will follow the
established precedent of the Court of Criminal Appeals.


                                           6
specifically states its reasons for waiver and its findings. Tex. Fam. Code. Ann.

§ 54.02(h).

B. Standard of Review

      We review a juvenile court’s fact findings in support of a transfer decision

under traditional evidentiary-sufficiency principles. Moon, 451 S.W.3d at 41. In a

legal-sufficiency review, we credit evidence favorable to the challenged finding and

disregard contrary evidence unless a reasonable factfinder could not. In re J.W.W.,

507 S.W.3d 408, 413 (Tex. App.—Houston [1st Dist.] 2016, no pet.). If more than a

scintilla of evidence supports a finding, the evidence is legally sufficient. Id. In a

factual-sufficiency review, we consider all the evidence to determine whether the

juvenile court’s findings are so contrary to the great weight and preponderance of the

evidence as to be clearly wrong and unjust. Id.

      Because the juvenile court sits as factfinder and evaluates the witnesses in

person, it is the sole judge of their credibility. Moon, 410 S.W.3d at 375. The juvenile

court can choose to believe or disbelieve a witness’s testimony in whole or part,

including an expert witness’s testimony. S.G.R., 496 S.W.3d at 238. As factfinder, the

juvenile court weighs the evidence and resolves any inconsistencies.          In re T.S.,

548 S.W.3d 711, 730 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

      If the evidence is legally and factually sufficient to support the juvenile court’s

findings, then we review its ultimate waiver decision for abuse of discretion. See id. at

725, 730–31.     The question is not whether we would have decided the issue

                                           7
differently. See id. at 721–22, 725. Instead, we consider whether the juvenile court’s

waiver was arbitrary or made without reference to the statutory criteria. See id. at 731.

If the juvenile court correctly applies these statutory criteria and specifically states its

supporting findings, its waiver decision generally will satisfy our review for abuse of

discretion. Id. at 722.

C. Applicable Facts

       1. Detective Ernie Pate

       At the transfer hearing, Detective Ernie Pate of the Fort Worth Police

Department’s violent personal crimes section of the homicide unit testified that he

was dispatched to a shooting incident on March 5, 2020, at the Oak Tree Apartments

in Fort Worth. Pate said that he became involved because the victim of the shooting,

Ross, had passed away shortly after being transported to the hospital by officers who

had originally responded to a shooting dispatch. When Pate arrived, he spoke with

another officer who was already at the scene and learned there were witnesses to the

shooting who were available to talk. While other officers talked with some of the

witnesses, Pate said that he spoke with eyewitness Kenny Patterson.

       Pate later reviewed the other officers’ interoffice correspondence from which

he learned what Patterson and another eyewitness, Kristie LaRue, had said to the

other officers about the shooting.           Pate described LaRue’s and Patterson’s

observations from that day as “very similar.” According to Pate, LaRue and Patterson

both said that they had seen three black males arguing and then they heard a gunshot.

                                             8
LaRue and Patterson then saw two of the men pick up the third man and carry him

from the interior of the apartments’ gate to the area outside of the gate and onto the

sidewalk.

      In addition to discovering what the eyewitnesses had seen, Pate found a “fired

.40 caliber shell casing and one [spent] projectile that was just inside the gate.” He

also found a pair of eyeglasses that appeared to belong to Ross and what Pate believed

to be two blood stains, one inside the gate and the other outside the gate. By Pate’s

account, it appeared that Ross’s body had been moved from inside the gate to outside

the gate after he had been shot.

      Pate obtained video surveillance footage from two cameras, one owned by the

city and the other by the Oak Tree Apartments. Pate said that the footage showed

two suspects running from the scene just after the shooting. The two suspects ran

into the breezeway of the nearby Marabella Apartments. Other footage showed a

black male “wearing the same exact clothes as [one of] the persons” seen fleeing to

the Marabella Apartments earlier in the day. Pate showed stills of the footage to the

Marabella Apartments’ manager, who told Pate that she recognized one of the men.4

Further investigation led Pate to discover that one of the suspects, Anthony Hall,




      4
       Originally, the manager told Pate that the individual’s name was “Antwon
Reed,” but Pate later learned that the person the manager identified by the wrong
name was “Anthony Hall.”


                                          9
lived in the Marabella Apartments. Pate questioned Hall, viewed some Instagram

posts, and learned that T.S. was the other suspect.

      According to Pate, through Instagram posts, he learned that one of T.S.’s

friends, Monty, said that T.S. had admitted to being involved in the murder. While on

the stand, Pate also read some of T.S.’s and Monty’s Instagram messages wherein T.S.

wrote “We got inna a argument.” Monty responded, “Damn u can’t beat it that’s

attempted murder if u let off one shot.” T.S. replied, “T die bro.” Pate said that he

learned through his investigation that Ross was referred to as “T.”

      Pate also interviewed Monty and Clara, T.S.’s girlfriend, during his

investigation. According to Pate, Monty shared with Pate details T.S. had told Monty

that at the time were not known to the public. And prior to the shooting, Monty

overheard T.S. on the phone saying to Clara, “[W]e’re about to do something dumb.”

Later, T.S. and Hall went to Monty and Clara’s apartment and brought with them a

black duffel bag containing guns and marijuana. Surveillance footage showed T.S. and

Hall getting into a car at the Marabella Apartments after the shooting.

      Pate interviewed Hall who described how he and T.S. went to Clara’s

apartment and brought the black duffle bag containing “two guns[ and] a quarter

pound of weed” with them. Hall referred to the guns as T.S.’s and Ross’s guns, and

he implied that the marijuana had belonged to Ross.

      Hall also described the shooting to Pate. By Hall’s account, he, T.S., and Ross

were all in Ross’s car outside of the Oak Tree Apartments. While there, T.S. and Ross

                                          10
showed each other their respective guns, and they discussed money, ostensibly related

to buying marijuana from Ross. According to Hall, T.S. told Ross that his relative

lived in the apartments and that they could get the money from her. The three

entered the gate of the Oak Tree Apartments, but Ross became concerned that

something was awry. Hall then knocked Ross to the ground, T.S. and Ross began to

struggle, Ross allegedly grabbed for his gun, and T.S. shot Ross once. Hall told Pate

that, contrary to eyewitness accounts, T.S. alone had moved Ross outside the gate of

the apartments.

      Pate said that his investigation revealed that T.S. had planned to rob Ross of

his marijuana and money and that after the shooting, T.S. took Ross’s marijuana, gun,

and money. After Hall and T.S. fled to the Marabella Apartments, Hall gave T.S. the

black duffle bag. Pate’s investigation also demonstrated that prior to the shooting,

T.S. was in possession of a Smith & Wesson .40 caliber handgun. Pate said that

investigators never recovered the gun but that ballistics on the spent projectile in this

case compared to the ballistics on another projectile on file showed that the gun had

previously been stolen and then returned to its registered owner. Pate, however, did

not know how T.S. came into its possession.

      At some point during the investigation, Pate sought and obtained a warrant for

T.S.’s arrest for the offense of capital murder. Pate said that the autopsy report

regarding Ross stated that Ross’s death was caused by a gunshot wound to the chest,



                                           11
that Ross’s body had an exit wound, that no projectile was recovered during the

autopsy, and that the manner of death was homicide.

       Additionally, Pate testified that he was aware of reports that Hall and T.S. had

committed a robbery a few months before the shooting. And Pate said that T.S. was

referred to in the streets as “Little Bro.”5

       2. Dr. Evan Norton

       The deputy director of integrated treatment for the Texas Juvenile Justice

Department, Dr. Evan Norton, testified at the hearing. Norton possesses a doctorate

of psychology and is a licensed clinical forensic psychologist. Norton said that if T.S.

remained in the juvenile system and was found guilty of the charges, he would most

likely be placed in the Capital Offender Program at Giddings State School. According

to Norton, if T.S. was placed in the program, he would receive daily educational

services for half of each day, and the other half of T.S.’s days would be spent in group

counseling, skill development, and social skills education. Norton also said that the

program has other educational opportunities, work programs, and on-campus

activities that T.S. could be involved in if at Giddings. T.S. would also have access to

alcohol and drug treatment programs.


       While Pate was on the stand, the judge asked Pate whether T.S. had a “street
       5

name, gang name, [or] do you know?” Pate responded, “[H]e’s referred to as Little
Bro.” However, an Order of Detention sheet in the record contains a checklist which
asks whether T.S. is a “known gang member, claims gang affiliation, or associates with
gang members.” The box is unchecked.


                                               12
      Norton explained that if T.S. committed three major rule violations like

fighting or assault while at Giddings, the school would seek to transfer him to the

Texas Department of Criminal Justice to serve out any remaining time. Norton said

that given T.S.’s age, if he were placed at Giddings, he would not be able to complete

even a minimum sentence of three years at the school before he aged out.

      3. Darron Thomas

      Darron Thomas, a juvenile probation officer for Tarrant County Juvenile

Services, testified that he had been assigned as T.S.’s probation officer in March 2018.

According to Thomas, he was supervising T.S. because of a January 2018 assault-

causing-bodily-injury charge.

      For the hearing, Thomas prepared a diagnostic report regarding T.S. for the

purpose of providing background information and observations that Juvenile Services

made throughout its supervision of T.S.          Attached to the report were two

psychological evaluations of T.S. by different doctors. By Thomas’s account, he had

between fifty and sixty conversations with T.S. throughout the twenty-four months

leading up to the hearing. Thomas said that T.S. does not appear to have any type of

mental disability or any communication problems.

      Thomas described many sections of the diagnostic report while on the stand.

Specifically, Thomas detailed T.S.’s criminal history, which dated back to 2016 when

T.S. was arrested for criminal mischief and evading on foot. Later that same year, T.S.

was charged with credit card abuse and burglary of a vehicle. Thomas said that T.S.’s

                                          13
January 2018 assault-causing-bodily-injury charge stemmed from T.S.’s having

physically picked up a fellow student at school and slammed him to the ground.

Because of that charge, T.S. was placed on one year’s probation. According to

Thomas, when he first visited T.S. in his home, T.S. had a “tough façade” and there

was clear tension in his family’s dynamic.

          Thomas also described T.S.’s living environment as “very transient” in that T.S.

had lived at different places with his sister, mother, uncle, grandmother, and several

friends while on probation. By Thomas’s account, he “spent a large portion of [his]

supervision time with [T.S.] looking for [T.S].” Many times, Thomas could not locate

T.S. at school even though terms of his probation required him to attend. Thomas

said that T.S. changed schools several times during his probation. At one of these

schools, T.S. was involved in an incident, and his probation was extended because he

had told a student that he was going to kill a number of people and the news would

make him famous. As a result, the school filed a terroristic threat report with the

police.

          Because T.S. tested positive for marijuana several times, Thomas said that he

filed multiple violations for T.S. T.S. was also sent to inpatient treatment at the

Phoenix House in Dallas, but he ran away from the facility after only five days. In

addition, T.S. absconded twice more during his probation; according to Thomas, T.S.

would be gone anywhere from thirty to sixty days during those times. T.S. was

ordered to another inpatient treatment facility, but he did not successfully complete

                                             14
treatment. As to other services, Thomas said that T.S. had been referred to the

Family Partnership Program twice, but each time T.S.’s family refused to participate.

      Regarding T.S.’s increasing criminal activities, Thomas said that T.S. was

charged with the offense of unauthorized use of a motor vehicle in December 2019

and failed to appear at the related hearing. In January 2020, T.S. was charged with

robbery because he, Hall, and another accomplice had allegedly beat up a fifteen-year-

old male and took his shoes, jacket, and phone. Thomas said that he received a

referral in March 2020 regarding the capital murder charge—T.S. was still on

probation at the time.

      According to Thomas, T.S. had never taken responsibility for his actions

regardless of the circumstances, and T.S. had not been amenable to the services

provided by Juvenile Services. Thomas averred that T.S. had been detained since

March 2020 at the juvenile detention center or at the county jail. While in the

detention center, T.S. had failed to participate in programs, engaged in peer

altercations, and displayed assaultive behavior.6 Thomas agreed that while T.S. had

been on probation with Juvenile Services, his criminal behavior had increased in

frequency and severity.


      6
        Thomas explained that T.S.’s behavior in detention was sporadic. Specifically,
Thomas said that although T.S. had achieved what is considered level I status several
times, he was at times elevated to level III “for peer altercations, refusal to comply,
assaultive behavior, [and] things like that.” Even though Thomas discussed levels I,
II, and III, he never specifically defined them other than to express that these levels
are elevated based upon a juvenile’s improper behavior.

                                          15
      Thomas said that T.S. has an IQ of 82, that the doctor that performed one of

the psychological evaluations had diagnosed T.S. with borderline intellectual

functioning, and that another doctor had recommended long-term inpatient therapy.

Further, one of the doctors specifically stated in an evaluation that “evidence suggests

that [T.S.] has the cognitive capacity to benefit from conventional modes of treatment

such as cognitive-behavioral therapy.” And Thomas stated that T.S. had completed

some services while on probation and that he also complied with two periods of time

when he was required to wear an electronic monitoring device. In all, however,

Thomas said that he believed that based on his experience with T.S., T.S. would not

be compliant with or amenable to juvenile services.

      4. Dr. Monica Jeter

      Psychologist Dr. Monica Jeter testified that she wrote T.S.’s evaluation report

after having conducted a psychological evaluation on him. Jeter said that in forming

the report, she reviewed the two doctor’s reports attached to Thomas’s diagnostic

report as well as a report made by a doctor working for T.S.’s defense. As part of her

evaluation, Jeter conducted a clinical interview with T.S. Jeter said that T.S. declined

to participate in parts of her evaluation, including a risk sophistication7 treatment

inventory. He also did not answer some of her questions, particularly about whether


      7
       Jeter described sophistication as an individual’s “interaction with the
community, the environment[, being] much more . . . elevated[,] . . . . [m]ore adult-like
than perhaps someone their age.”


                                           16
he had been involved in a gang, had owned a weapon, had stolen things, or had

experienced homicidal ideations. Jeter said answers to these questions were important

because they would show how sophisticated T.S. was compared to others his age in

committing criminal acts and whether T.S. had a potential for violence.

      According to Jeter, the fact that T.S. had committed multiple crimes with a

person older than T.S. showed that T.S.’s sophistication was more advanced than

peers his age. She also said that T.S.’s association with Hall demonstrated that T.S.

was “associating himself with people that are doing, at this point, acts that are

jeopardizing the community, jeopardizing the safety of the community, and

jeopardizing potential people or property.”

      Like Thomas, Jeter said that in her opinion, T.S.’s propensity to commit

offenses was “progressively getting worse” over time despite Juvenile Services’

intervention. Jeter also averred that T.S. had a tendency to harm other persons.

      Jeter performed a Kaufman Brief Intelligence Test on T.S., but Jeter said that

T.S. became increasingly less motivated to answer the questions as the test progressed.

Jeter described the Kaufman test as one used to analyze three areas of intelligence:

“verbal, nonverbal, and composite IQ.” T.S. performed below average on the verbal

and nonverbal sections of the test, and Jeter determined his IQ to be 72, which is

below the average of 100.      Jeter had also reviewed T.S.’s performance on The

Wechsler Intelligence Scale for Children that had been performed by another doctor

who concluded that T.S.’s IQ was 82. Jeter said the Wechsler test is considered more

                                          17
comprehensive than the Kaufman test. And she averred that T.S.’s lack of motivation

to take the Kaufman test coupled with the fact that the Wechsler test is more

comprehensive could explain the difference in the two scores.

      Jeter also reviewed records indicating that T.S. has a third-grade reading

capacity, fourth-grade math ability, and a fifth-grade spelling acumen. She opined that

given his IQ of 82, T.S. is in the lower 12% intellectually of people his age. Jeter

admitted that in one of the records she reviewed, the other doctor concluded that T.S.

was underdeveloped as far as his ability to act purposely, think rationally, and deal

effectively with his environment. However, Jeter’s ultimate evaluation of T.S. was

      that [T.S.] is not a person that is intellectually disabled. . . . He did not
      appear to be experiencing anxiety, but he may be experiencing
      depression related to his current legal problems and family dynamic. He
      would merit from psychiatric consultation.               He appears more
      sophisticated but not more mature than his same aged peers. He
      appears capable of understanding the legal implications surrounding a
      discretionary transfer motion and of assisting his attorney in his defense.
      It appears the community would be at a high level risk were he to remain
      in it. [T.S.] would not benefit from services afforded through the
      juvenile justice system.

When asked why she believed that T.S. would not benefit from the juvenile justice

system, Jeter replied, “The level of aggression and the lack of treatment amenability

of - - I think he needs treatment, but I don’t know that he has the time in the juvenile

system to acquire that treatment.”




                                           18
       5. Dr. Emily Fallis

       Psychologist Dr. Emily Fallis testified on T.S.’s behalf. Fallis conducted her

own evaluation of T.S. According to Fallis, T.S. experienced a “very bad” childhood,

having been exposed to a high level of violence and having never lived in a stable

environment. Fallis also said that T.S. demonstrated responses to situations in his life

in a “primitive way” and that his actions are of the type “usually associate[d] with a

much younger child.” She averred that T.S. struggles to put thoughts into words and

reach conclusions and that these struggles are a “reflection of the verbal limitations of

his brain functioning that are shown in the IQ testing.” By Fallis’s account, T.S. is

less mature and sophisticated than same-aged peers.         And, Fallis said, T.S. had

emotional limitations that interfered with controlling impulses, recognizing triggers,

and learning new ways of acting. Fallis testified that she believed that T.S. would

benefit from remaining in Juvenile Services and being placed in a long-term inpatient

residential facility.

       6. T.S.’s Mother

       T.S.’s Mother testified that she has five children and that only T.S. had been

difficult to raise. According to Mother, T.S. had been hospitalized for at least a week

more than once because either he was hearing voices and seeing things or he was

acting out and having a lot of problems at school. She also said that he had been

prescribed medications in the past. By Mother’s account, T.S. did not take advantage

of some of the programs at Juvenile Services because doing so would have interfered

                                           19
with her own employment. Mother testified that while T.S. was on probation, he

stayed at a number of relatives’ houses because she and T.S. had disagreements and he

would not follow rules.

      Regarding T.S.’s education, Mother averred that T.S. had never participated in

special education, and even though it was recommended to her that he do so, “he was

just a nudge over what they accept as special ed.” Mother said that T.S. had always

had problems in school. Specifically, T.S. would talk a lot, not pay attention, or be

disruptive in class. Mother opined that T.S. is less mature than same-aged peers.

According to Mother, T.S. is not a violent person. In the end, Mother said that she

believed that T.S. would benefit from remaining in the juvenile system and taking

advantage of the available programs.

D. Analysis

      T.S. concedes that the trial court made the proper findings based on Family

Code Section 54.02(h) and in accordance with Moon. Moreover, T.S. does not dispute

“that probable cause existed to issue an arrest affidavit.” T.S.’s sole challenge is to the

sufficiency of the evidence supporting the juvenile court’s finding that T.S. would not

benefit from the services of the juvenile system. As the State points out, T.S.’s

specific argument is that the evidence “clearly established TJJD[8] was the best

placement option for T.S.”


      8
       TJJD is common shorthand for the Texas Juvenile Justice Department.


                                            20
      We conclude that the evidence is both legally and factually sufficient to support

the trial court’s finding that T.S. would not benefit from the services of the juvenile

system.   The trial court in this case had before it multiple witnesses, including

Thomas—T.S.’s probation officer—and Jeter—the doctor who evaluated T.S. for the

State. Both of these witnesses gave numerous detailed accounts of T.S.’s failing to

take advantage of the services provided by the juvenile system, and both witnesses

discussed that rather than having been rehabilitated by being in the system, T.S.

demonstrated an increasing frequency and severity in the offenses he committed.

Moreover, while psychologist Norton testified about the services available to T.S. if

he remained in the juvenile system, he also testified that T.S. would not be eligible to

serve even a minimum three-year sentence in juvenile services before he aged out.

Thus, he would not be able to fully take advantage of those services.

      To the contrary, T.S. contends that the trial court had before it evidence that he

would benefit from remaining in the juvenile system. Relying heavily on Norton’s

testimony, T.S. argues that Norton said that T.S. would benefit greatly by being in the

Capital Offender Program at Giddings. But as explained above, the trial court also

had before it evidence that T.S. would not benefit from remaining in the juvenile

system. Indeed, T.S. has had numerous opportunities to utilize the rehabilitative

services of the juvenile system and has failed to use them. And as the factfinder, the

juvenile court’s role was to evaluate the witnesses, judge their credibility, determine



                                          21
who to believe or disbelieve, and weigh the evidence and any inconsistencies. See

Moon, 410 S.W.3d at 375.

       It is also significant, as the State points out, that the trial court was not required

to make a finding regarding the likelihood of T.S.’s rehabilitation in order to transfer

his case to an adult criminal court. See C.A.P., 582 S.W.3d at 508. Indeed, the trial

court’s findings on the three other factors outlined in Section 54.02(f), which T.S.

does not contest the sufficiency of, are sufficient to support the trial court’s waiver of

its jurisdiction and the discretionary transfer of this case. See id.

       Giving credit to the evidence favorable to T.S.’s challenged finding and

disregarding any contrary evidence, we conclude that there is more than a scintilla of

evidence to support the trial court’s finding that T.S. would not benefit from the

services of the juvenile system. See J.W.W., 507 S.W.3d at 413. Further, considering

all the evidence, we hold that the juvenile court’s finding is not so contrary to the

great weight and preponderance of the evidence as to be clearly wrong and unjust. Id.

Because these evidentiary standards were met, we hold that the trial court did not

abuse its discretion by waiving its jurisdiction and ordering T.S. transferred to the

criminal district court. See T.S., 548 S.W.3d at 730. We overrule T.S.’s sole issue.

                                    IV. CONCLUSION

       Having overruled T.S.’s sole issue on appeal, we affirm the trial court’s

judgment.



                                             22
                                    /s/ Dana Womack

                                    Dana Womack
                                    Justice

Delivered: February 25, 2021




                               23